Campbell, C. J.,
delivered the opinion of the court.
The instructions given for the plaintiff are erroneous for want, of the qualification that the baggage-master must have been about his master’s business in the matter complained of, in order to make the master liable for what he did. If he was not about his master’s, business, when he quit his own compartment of the car, and responded to the call of the express-messenger and went into another compartment, the master cannot be made responsible for his wrongful conduct. If he went forward about the business of his employer, and to perform any duty with respect to the boy, and, while at that, was guilty of wrongful conduct, the company is liable for it.
The second and fourth instructions asked by the defendant should have been given. The express-messenger was shown not to be the servant of the company, and it is not liable for his acts; and the servant who is not engaged about his master’s business cannot impose'liability on him.

Reversed, and remanded for a new trial.